CHIEF JUSTICE




                                                S
 CAROLYN WRIGHT                                                                             LISA MATZ
JUSTICES                                                                                CLERK OF THE COURT
 JIM MOSELEY                                                                               (214) 712-3450
 DAVID L. BRIDGES                                                                    lisa.matz@5th.txcourts.gov
 MICHAEL J. O’NEILL
                                                                                           GAYLE HUMPA
 KERRY P. FITZGERALD
 MOLLY FRANCIS                           Court of Appeals                             BUSINESS ADMINISTRATOR
                                                                                           (214) 712-3434
 DOUGLAS S. LANG
 ELIZABETH LANG-MIERS             Fifth District of Texas at Dallas                 gayle.humpa@5th.txcourts.gov
 ROBERT M. FILLMORE                     600 COMMERCE STREET, SUITE 200                       FACSIMILE
 LANA MYERS                                  DALLAS, TEXAS 75202                           (214) 745-1083
 DAVID EVANS                                    (214) 712-3400
                                                                                             INTERNET
 DAVID LEWIS
                                                                                     HTTP://5TH.TXCOURTS.GOV
 ADA BROWN



                                         July 7, 2014

     Greg Gray
     The Gray Law Firm, PPLC
     1012 Ridge Road
     Rockwall, TX 75087-4200

     Kendra L. Culpepper
     Rockwall County District Attorney’s Office
     1111 E. Yellowjacket Lane, Suite 201
     Rockwall, TX 75087-4845

     Re:      Monique Danae McClinton v. The State of Texas
              Case # 05-13-00578-CR

     Dear Attorneys:

     Enclosed is a corrected page for the above-mentioned case. Please note the following typographical
     error, which has been corrected:

     Page 2, second sentence in the second paragraph, replace the word “suspected” with the word
     “suspended.”

     Please replace page two of your previous copy with the enclosed.


     Sincerely,


     Lisa Matz
     Clerk of the Court


     cc:      Trial court judge
              Trial court clerk